DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 16-18) in the reply filed on 06/22/2022 is acknowledged. Claims 1-20 are pending; claims 9-15 and 19-20 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-8 and 16-18 are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the labeled compound is the labeled antibody or another separate compound that is not linked or attached to the antibody and just comprised in the composition.
As such the metes and bounds of the claims could not be determined.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a composition comprising the antibody B12 IgG and the NK92MICD64 cells. However, the claims broadly encompass compositions comprising the B12 IgG antibody and any cell-based immunotherapeutic.  In contrast to Applicant’s disclosure of the specific composition described, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. The genus of cell-based immunotherapeutics is extremely vast, and, even considering the subgenus of chimeric antigen receptor T or NK cells (which comprised extremely large number of species), the description of NK92MICD64 cells would not be considered as representative for the whole genus. 
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for antibodies that comprise a full set of 6CDRs or VH and VL, does not reasonably provide enablement for antibodies described by just one set of VL or VH CDRs or by VL or VH. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are drawn to a monoclonal antibody comprising an amino acid sequence comprising a light chain variable region, wherein the light chain variable region CDR1 sequence comprises SEQ ID NO: 3, wherein the light chain variable region CDR2 sequence comprises SEQ ID NO: 4, and wherein the light chain variable region CDR3 sequence comprises SEQ ID NO: 5; or
an amino acid sequence comprising a heavy chain variable region, wherein the heavy chain variable region CDR1 sequence comprises SEQ ID NO: 6, wherein the heavy chain variable region CDR2 sequence comprises SEQ ID NO: 7, and wherein the heavy chain variable region CDR3 sequence comprises SEQ ID NO: 8; or
a light chain variable region comprising the amino acid sequence of SEQ ID NO: 1; or
a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 2.
The specification described the monoclonal antibody B12 which comprises SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5 (as  VL CDRs) and SEQ ID NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8 (as  VH CDRs) OR SEQ ID NO: 1 and SEQ ID NO: 2 (VL and VH, respectively). The art is aware of antibodies that are characterized by a full set of CDRs (VL and VH) since it is known that CDRs from both light and heavy chain participate in the binding specificity of the antibody (see: 
Holm et al. Functional mapping and single chain construction of the anti-cytokeratin 8 monoclonal antibody TS1. Mol. Immunol., 44, 1075-1084, 2007- abstract.
Shepelyakovskaya et al. Effect of the format of the antibodies on their specificity. Mol. Immunol., 49, 433-440, 2011-abstract.)
The specification does not present any instance that an antibody as claimed in the instant claims 16 and 17 (single CDR set or single variable chain) would be functional for the binding to FAP. Thus, in order to obtain a functional antibody a person of ordinary skill in the art would have to perform a vast amount of experimentation to obtain functional FAP antibodies stating from single CDR set or single variable domain chains. Such amount of experimentation is considered undue and thus the claims are enabled for antibodies that comprise a full set of 6CDRs or VH and VL only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al. ( CN103627676-A, pd 05/12/2014).
A protein comprising SEQ ID NOs: 3, 4, and 5 is described as comprised in the SEQ ID NO: of the reference cited, as may be see infra:
ID   BBF53387 standard; protein; 107 AA.
XX
AC   BBF53387;
XX
DT   19-JUN-2014  (first entry)
XX
DE   Anti-P14-3-3 protein mouse mAb beta VL region, SEQ ID 6.
XX
KW   14-3-3 protein; antibody production; cell line; hybridoma;
KW   light chain variable region; monoclonal antibody.
XX
OS   Mus sp.
XX
CC PN   CN103627676-A.
XX
CC PD   12-MAR-2014.
XX
CC PF   10-MAY-2013; 2013CN-10169681.
XX
PR   10-MAY-2013; 2013CN-10169681.
XX
CC PA   (UYSH-) UNIV SHENZHEN.
CC PA   (SHEN-) SHENZHEN BIOMAT BIOLOGICAL PHARM CO LTD.
XX
CC PI   Xing M,  Luo H,  Liu S,  Zhang J,  Chen N;
XX
DR   WPI; 2014-H41519/32.
DR   N-PSDB; BBF53386.
XX
CC PT   New 14-3-3 protein monoclonal antibody comprising specific hybridoma cell
CC PT   strain, and specific microorganism collection number, used in performing 
CC PT   research on multi-head wool foaming bacteria or other species of P14-3-3 
CC PT   protein.
XX
CC PS   Claim 9; SEQ ID NO 6; 26pp; Chinese.
XX
CC   The present invention relates to a novel anti-P14-3-3 protein monoclonal 
CC   antibody expressing hybridoma cell strain (McAb alpha, McAb beta or McAb 
CC   gamma). The present invention also describes a method for preparing the 
CC   monoclonal antibody. The antibody is useful for performing research on 
CC   the Physarum or other species of P14-3-3 protein. The 14-3-3 protein 
CC   monoclonal antibody hybridoma cell strain has good commercial use. The 
CC   present sequence represents Physarum anti-P14-3-3 protein mouse 
CC   monoclonal antibody (mAb beta) light chain variable (VL) region used in 
CC   the method for preparing antibody of the invention.
XX
SQ   Sequence 107 AA;

  Query Match             82.0%;  Score 112.3;  DB 21;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQEISGYLS---------------AASTLDS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQEISGYLSWLQQKPDGTIKRLIYAASTLDSGVPKRFSGSRSGSDYSLTISSLESEDF 83

Qy         19 -----LQYASYPWT 27
                   |||||||||
Db         84 ADYYCLQYASYPWT 97

Thus claim 16 is anticipated by the reference cited.	

Conclusion
Claims 1-5 are allowed; claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 6-8 and 16-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647